DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1; line 2 and claim 12; line 3 recite “a first main surface and a second main surface”, however from the claim language, it is unclear where these main surfaces are located. The specification is also silent as to where they are, since the specification does not even mention any first main surface and second main surface. The boundaries of a claim are not reasonably clear because it is confusing as where these first and second main surfaces are formed.  For instance, whether they are on the respective uppermost top and bottom surfaces of the combination of layers that form printed circuit board, or the surfaces that contact respective insulating layer (1), the inner core (3) and/or first metal layer (2).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PARK, US 2011/0259630.
Regarding claim 1, PARK discloses; a printed circuit board or a printed circuit board intermediate product, comprising: 								a first main surface (Fig. 3; top surface of substrate 1) and a second main surface (Fig. 3; bottom surface of substrate 1); 							a combination of layers including at least one insulating layer (Fig. 3; 10 and ¶ 0057; insulating layer) and at least one first metal layer (Fig. 3 and ¶ 0058; bottom  copper foil layer 11), wherein the at least one first metal layer extends along a first horizontal plane (Fig. 3; horizontal plane of bottom copper foil layer 11 is parallel to the top surface of substrate 1) in parallel to at least one of the first and second main surfaces; 												a component (Fig. 7; 80 and ¶ 0060; electronic component) having at least one first contact pad (Fig. 7; 81 and ¶ 0060; terminals) and being embedded (Fig. 7; 80 embedded into substrate 1) in the combination of layers, wherein the at least one first contact pad intersects (Fig. 7; 81; terminals 81 intersect horizontal plane of bottom copper foil layer 11) the first horizontal plane; and 						a first further metal layer (Fig. 10; 41 and ¶ 0063; circuit layer 41 formed on the copper clad laminate) which directly connects (Fig. 10; 81, 45 and ¶ 0063; connection pattern 45 connecting with the connection terminals 81 of the electronic component 80) 
Regarding claim 2, PARK discloses; the first further metal layer directly connects (Fig. 10; 81, 45 and ¶ 0063; connection pattern 45 connecting with the connection terminals 81 of the electronic component 80) the at least one first contact pad to a first contact portion (Fig. 10; 41 and ¶ 0063; contact portion of circuit layer 41 formed on the copper clad laminate) of the at least one first metal layer without any insulating layer (Fig. 9-10; 11, 41 and ¶ 0053; first circuit layer 41 is formed without additionally forming an insulation layer for forming a circuit layer) being interposed between the at least one first metal layer and the first further metal layer within a horizontal area (Fig. 9-10; 11, 41 and ¶ 0053; area between terminal 81 and copper foil 11 is connected with pattern 45) between the first contact pad and the first contact portion.
Regarding claim 12, PARK discloses; a method of manufacturing a printed circuit board or a printed circuit board intermediate product, the printed circuit board or printed circuit board intermediate product comprising a first main surface (Fig. 3; top surface of substrate 1) and a second main surface (Fig. 3; bottom surface of substrate 1), the method comprising steps of: 								providing a combination of layers including at least one insulating layer (Fig. 3; 10 and ¶ 0057; insulating layer) and at least one first metal layer (Fig. 3 and ¶ 0058; bottom  copper foil layer 11), the at least one first metal layer extending along a first horizontal plane (Fig. 3; horizontal plane of bottom copper foil layer 11 is parallel to the 
Regarding claim 13, PARK discloses; the first further metal layer directly connects (Fig. 10; 81, 45 and ¶ 0063; connection pattern 45 connecting with the connection terminals 81 of the electronic component 80) the at least one first contact pad to a first contact portion (Fig. 10; 41 and ¶ 0063; contact portion of circuit layer 41 formed on the copper clad laminate) of the at least one first metal layer without any insulating layer (Fig. 9-10; 11, 41 and ¶ 0053; first circuit layer 41 is formed without additionally forming an insulation layer for forming a circuit layer) being interposed between the at least one first metal layer and the first further metal layer within a horizontal area (Fig. 9-10; 11, 41 and ¶ 0053; area between terminal 81 and copper foil 11 is connected with pattern 45) between the first contact pad and the first contact portion.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 9, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over PARK, US 2011/0259630 as applied to claims 1-2 and 12-13 above, and further in view of Sohn, US 2009/0277673.
Regarding claims 3, 9, 14 and 20, PARK substantially discloses the invention of embedded electronic component but is silent about the at least one insulating layer is made of a curable prepreg material in claims 3 and 14, the component is selected from the group consisting an IMS part, a copper in- lay, an integrated circuit, an LED, a heat sink, a battery, and a printed circuit board, and in particular a multilayer printed circuit board in claims 9 and 20. 										However Sohn teaches about the at least one insulating layer is made of a curable prepreg material (¶ 0069; prepreg composing the core layer), and the component is selected from the group consisting an IMS part, a copper in-lay, an integrated circuit (¶ 0008; embedded PCBs in which electronic components such as resistors, capacitors, or ICs are embedded), an LED, a heat sink, a battery, and a printed circuit board, and in particular a multilayer printed circuit board.			It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify PARK by providing the at least . 
 
Claims 7, 8, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over PARK, US 2011/0259630 as applied to claims 1-2 and 12-13 above, and further in view of Lim, US 2009/0001609.
Regarding claims 7, 8, 18 and 19, PARK substantially discloses the invention of embedded electronic component but is silent about a plurality of the components is embedded in the combination of layers in claims 7 and 18, and another component embedded in the combination of layers, wherein the component and the other component have different thicknesses in claims 18 and 19. 						However Lim teaches that plurality of the components are embedded or encapsulated in a single mass of a mold compound to form a panel (¶ 0026) and the breadth and thickness of the first die is different to the breadth and thickness of the second die (Fig. 1; 1, 2).										It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify PARK by providing a plurality of the components is embedded in the combination of layers in claims 7 and 18, and .

Claims 4, 10-11, 15 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over PARK, US 2011/0259630 as applied to claims 1-2 and 12-13 above, and further in view of SUZUKI, US 2010/0084175.
Regarding claims 4, 10-11, 15 and 21-22, PARK discloses in claims 4 and 15, the component comprises a first component main surface (Fig. 7; 80; bottom surface of electronic component 80) and a second component main surface (Fig. 7; 80; top surface of electronic component 80), wherein the at least one first contact pad (Fig. 7; 81; terminals 81 on the bottom surface of electronic component 80) is arranged at the first component main surface.									PARK substantially discloses the invention of embedded electronic component but is silent about a second contact pad is arranged at the second component main surface in claims 4 and 15, the combination comprises a core having a first core main surface and a second core main surface, wherein the at least one insulating layer is a first insulating layer arranged at the first core main surface, wherein the core and the first insulating layer form a stack; and the component is embedded in the stack in claims 10 and 21 and a second insulating layer arranged at the second core main surface and being part of the stack in claims 11 and 22. 							However SUZUKI teaches about a second contact pad (Fig. 13; 111, 112) is .

Allowable Subject Matter
Claims 5-6 and 16-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/AZM A PARVEZ/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729